DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/13/22 has been entered.
Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim 1 and 13 recite “signaling means for signaling a drug status”. A review of the specification appears to indicate that the signaling means refers to element 21 or 43 that provides a visual, tactile or acoustical feedback about drug status and optionally about an injection status such as progress of an ongoing injection process ([0042]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-9, 12-16, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nager et al. (US 2015/0290396 A1) in view of Searle et al. (US 2016/0074587 A1).
With regard to claim 1 and 9, Nager discloses A medical monitoring system (fig. 1, 2) comprising: a disposable injection device (106, any element could be considered disposable) with an injection device housing for holding a container (the component where 110 is pointing in Fig. 2) with a liquid drug, and an electronic module (102) for removable attachment to the injection device housing ([0049]), the electronic module comprising: a mechanical or electrical sensor (140, [0056]-[0064]), wherein the sensor senses a position of a component of the injection device or a movement of the component of the injection device indicative of an injection status ([0056]); and a signaling means (148 or 150, [0068], [0069]).
However, Nager does not disclose a meachin-readable tag on the injection device or a tag reader on the electronic module. 
Searle teaches a disposable injection device (116, Fig. 3) similar to the one of Nager and further having a machine-readable tag (RFID chip, located on the injection device, [0043], [0045]), comprising drug information on the liquid drug ([0056]). Searle also teaches an electornic module (102) that can be removable attached to the injection device and includes a tag reader ([0045]) for reading the drug information from the machine readable tag and is able to signal a drug status based on the read drug information ([0043], [0045], [0056]).
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Nager to include a machine readable tag and tag reader as taught by Searle for the purpose of ensuring accurate delivery of the liquid drug ([0043], [0045], [0056]). 
With regard to claim 3, Nager discloses wherein the mechanical or electrical sensor is configured as a mechanical feedback sensor and a processor unit adapted sense a tactile or acoustic feedback during a medication event of the injection device ([0006], 148 or 150, [0068], [0069]).
With regard to claim 4, Nager discloses wherein the electronic module comprises: an evaluating processor unit (180) to derive the drug status based on the drug information, and the drug status signaling means for signaling the derived drug status (148, 150).
With regard to claim 5, Nager discloses further comprising: a gateway device ([0082], [0084])to facilitate communication with a remote server (154), wherein the electronic module is adapted to transmit the drug information to the gateway device, and wherein the gateway device is configured to retrieve evaluating information from the remote server and to return the evaluating information to the electronic module ([0082], [0084]).
With regard to claim 6, Nager discloses further comprising a mobile device ([0013], smartphone) with an evaluating processor unit to derive the drug status based on the drug information, and wherein the electronic module is adapted to transmit the drug information to the mobile device ([0070]).
With regard to claim 7, Nager discloses wherein the mobile device is adapted to communicate with a remote server and configured to retrieve evaluating information from the remote server ([0070], [0071]).
With regard to claim 8, Nager discloses the claimed invention except for a machine-readable tag. 
Searle teaches wherein the machine-readable tag is attached to the device housing (RFID chip, located on the injection device, [0043], [0045]).
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Nager to include a machine readable tag and tag reader as taught by Searle for the purpose of ensuring accurate delivery of the liquid drug ([0043], [0045], [0056]). 
With regard to claim 12 and 14, Nager discloses An electronic module (Fig. 2, element 102) for monitoring of a disposable injection device and removable attachment to a device housing of the disposable injection device holding a container with a liquid drug ([0049]), the electronic module comprising: a mechanical or electrical sensor (140, [0056]-[0064]), wherein the sensor senses a position of a component of the injection device or a movement of the component of the injection device indicative of an injection status ([0056]); and a signaling means (148 or 150, [0068], [0069]).
However, Nager does not disclose a meachin-readable tag on the injection device or a tag reader on the electronic module. 
Searle teaches a disposable injection device (116, Fig. 3) similar to the one of Nager and further having a machine-readable tag (RFID chip, located on the injection device, [0043], [0045]), comprising drug information on the liquid drug ([0056]). Searle also teaches an electornic module (102) that can be removable attached to the injection device and includes a tag reader ([0045]) for reading the drug information from the machine readable tag and is able to signal a drug status based on the read drug information ([0043], [0045], [0056]).
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Nager to include a machine readable tag and tag reader as taught by Searle for the purpose of ensuring accurate delivery of the liquid drug ([0043], [0045], [0056]). 
With regard to claim 13, Nager discloses a signaling means (148 or 150, [0068], [0069]) for signaling drug status.
With regard to claim 15, Nager discloses wherein the electronic module comprises: an evaluating processor unit (180) to derive the drug status based on the drug information, and the drug status signaling means for signaling the derived drug status (148, 150).
With regard to claim 16, Nager discloses A medical monitoring method for monitoring use of a disposable injection device with a device housing (106) for holding a container (110) with a liquid drug, comprising: attaching an electronic module (102) removably to the device housing ([0049]); sensing with a mechanical or electrical injection status sensor of the electronic module a position of a component of the injection device or a movement of the component of the injection device indicative of an injection status to be monitored (140, [0056]-[0064]); signaling to a user of the device a drug status based on the read drug information (148 or 150, [0068], [0069]).
However, Nager does not disclose a meachin-readable tag on the injection device or a tag reader on the electronic module. 
Searle teaches a disposable injection device (116, Fig. 3) similar to the one of Nager and further having a machine-readable tag (RFID chip, located on the injection device, [0043], [0045]), comprising drug information on the liquid drug ([0056]). Searle also teaches an electornic module (102) that can be removable attached to the injection device and includes a tag reader ([0045]) for reading the drug information from the machine readable tag and is able to signal a drug status based on the read drug information ([0043], [0045], [0056]).
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Nager to include a machine readable tag and tag reader as taught by Searle for the purpose of ensuring accurate delivery of the liquid drug ([0043], [0045], [0056]). 
With regard to claim 18, Nager discloses signaling to a user with a drug statu signaling means of the electronic module (148, 150, [0068], [0069]) and an evaluating processor unit (180) to derive the drug status based on the drug information, and the drug status signaling means for signaling the derived drug status (148, 150),  or signaling to a user with a human machine interface of a mobile device ([0013], smartphone) with an evaluating processor unit to derive the drug status based on the drug information, and wherein the electronic module is adapted to transmit the drug information to the mobile device ([0070]).
With regard to claim 19, Nager discloses further comprising wirelessly transmitting from a communication unit of the electronic module drug information and reception of evaluating information to and from a gateway device via Bluetooth Low Energy (BTLE) or equivalent short or near range wireless communication (NFC) technology ([0007]).

Claim(s) 2, 10-11, 17, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nager et al. (US 2015/0290396 A1) in view of Searle et al. (US 2016/0074587 A1) and in further view of Neer et al. (US 2008/0306443 A1).
With regard to claim 2 and 17, Nager/Searle teach wherein the drug information can be a drug identifier, a medicament or active ingredient contained in the drug (Searle, [0056]). 
However, Nager/Searle do not explicitly teach the drug status indicators as claimed. 
Neer teaches that a drug status that may be processed after reading sensor data can be information based on comparison with or evaluation against a therapy plan of a patient, on stored information about previous administrations of a drug, on a number or identifier of a batch to which an instant container pertains, on information indicative of a possible recall of the batch in question, with drug batch information in the form of a blacklist or a whitelist, or on combinations of the preceding ([0052]). 
. Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Nager/Searle with the specific drug status as taught by Neer for the purpose of gaining additional information regarding the liquid drug to be delivered ([0052]). 
With regard to claim 10 and 20, Nager/Searle teach the claimed invention except for the RFID tag having a rewritable section. 
Neer teaches an RFID tag that is capable of having data written onto the tag in addition to carrying information to be read ([0052]). 
. Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Nager/Searle with the rewritable RFID tag as taught by Neer for the purpose of modifying the delivery parameters in order to provide a more accurate delivery profile (([0052]). 
With regard to claim 11, Nager teaches the injection device can be multi-dose ([0064]).
However, Nager/Searle do not teach writing onto the RFID tag. 
 Neer teaches an RFID tag that is capable of having data written onto the tag in addition to carrying information to be read ([0052]). 
. Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Nager/Searle with the rewritable RFID tag as taught by Neer for the purpose of modifying the delivery parameters in order to provide a more accurate delivery profile (([0052]). 
Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN P FARRAR whose telephone number is (571)270-1496. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lauren P Farrar/Primary Examiner, Art Unit 3783